NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GREGORY C. BONTEMPS,                             No. 16-56886

                Plaintiff-Appellant,             D.C. No. 2:15-cv-02268-JFW-SP

 v.
                                                 MEMORANDUM*
K. PENATE, Correctional Officer at
Lancaster State Prison, in his/her individual
capacity,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Gregory C. Bontemps, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after revoking his in forma pauperis status (“IFP”) on the ground that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bontemps has “three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Washington v. L.A. Cty. Sheriff’s

Dep’t, 833 F.3d 1048, 1054 (9th Cir. 2016). We affirm.

       The district court properly revoked Bontemps’ IFP status because at least

three of Bontemps’ prior cases qualified as “strikes” under 28 U.S.C. § 1915, and

Bontemps did not allege facts demonstrating that he faced imminent danger at the

time he filed his complaint. See Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir.

2013) (defining when a case is frivolous or malicious, or fails to state a claim

under 28 U.S.C. § 1915, and can be considered a strike); Andrews v. Cervantes,

493 F.3d 1047, 1055-57 (9th Cir. 2007) (discussing imminent danger exception);

see also Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]hen (1) a

district court dismisses a complaint on the ground that it fails to state a claim, (2)

the court grants leave to amend, and (3) the plaintiff then fails to file an amended

complaint, the dismissal counts as a strike under § 1915(g).”).

       Bontemps’ motion seeking appointment of counsel, attached to his opening

brief, is denied.

       AFFIRMED.




                                           2                                     16-56886